IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY F. KODENKANDETH,                       : No. 76 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DR. DAVID N. WESSEL, DMD,                   :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the “Petition for Judicial Review”

and the “Application for Leave to Rebut Respondent’s Answer” are DENIED.